Citation Nr: 0629759	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a shoulder 
disorder, including as secondary to a service-connected 
cervical spine disability.

3.  Entitlement to service connection for a mental disorder, 
including as secondary to a service-connected cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1964.  
He also had Reserve and National Guard service from 1982 to 
1994 and during this time period, he sustained injuries, the 
residuals of which are service connected.    

These claims come before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a September 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas.  

In February 2004 and August 2006, the veteran and his spouse 
testified in support of these claims at hearings held before 
a Hearing Officer at the RO and the undersigned in 
Washington, D.C.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
back, shoulder and mental disorders, all including as due to 
service-connected disabilities.  Additional action is 
necessary before the Board can decide these claims.

First, during the veteran's August 2006 hearing, the veteran 
identified a VA facility in Dallas where he is currently 
receiving medical care for the claimed disorders at issue in 
this appeal.  Records of this treatment are not in the claims 
file, but are within VA's constructive possession and, as 
such, they must be considered in deciding that claim.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159(c)(2) (2005).  Accordingly, on remand, VA 
should obtain and associate them with the claims file.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
multiple examinations are necessary.  Although the RO 
afforded the veteran VA joints and mental examinations during 
the course of this appeal, the reports of those examinations 
are insufficient to decide these claims.  Since the veteran 
underwent the examinations, he has asserted that his back, 
shoulder and mental disorders are related to his service-
connected right knee and cervical spine disabilities.  The 
reports of the examinations do not include opinions regarding 
whether, as alleged, such a relationship exists.  Given these 
newly raised assertions, further medical inquiry is needed.

Third, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) held that the VCAA's notice requirements apply 
to all five elements of a service connection claim, 
including: (1) veteran status; (2) existence of disability; 
(3) a connection between service and disability; (4) degree 
of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
The Court further held that notice under the VCAA must inform 
the claimant that, if the RO grants his or her service 
connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
service connection claims during the course of this appeal.  
However, this notice does not comply with the requirements of 
the law as found by the Court in Dingess/Hartman.  To ensure 
the veteran's due process rights, VA should provide the 
veteran more comprehensive notice on remand.    

Based on the foregoing, the Board remands this case for the 
following action:

1.  Obtain and associate with the claims 
file records of the veteran's medical 
treatment (rendered since 2004) at the VA 
Medical Center in Dallas, Texas. 

2.  Provide the veteran VCAA notice on 
his service connection claims, which 
satisfies the requirements of the Court's 
holdings in Dingess/Hartman.

3.  Arrange for the veteran to undergo a 
VA orthopedic examination.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any back and/or shoulder 
disorder shown to exist;

b) opine whether any such disorder 
is at least as likely as not related 
to the veteran's service-connected 
right knee and/or cervical spine 
disability; 

c) if not, opine whether any such 
disorder is aggravated by the 
veteran's service-connected right 
knee and/or cervical spine 
disability; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion.  

4.  Arrange for the veteran to undergo a 
VA psychiatric examination.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any psychiatric disorder 
shown to exist;

b) opine whether any such disorder 
is at least as likely as not related 
to the veteran's service-connected 
cervical spine disability; 

c) if not, opine whether any such 
disorder is aggravated by the 
veteran's service-connected cervical 
spine disability; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion; and

5.  Readjudicate the veteran's service 
connection claims based on all of the 
evidence of record.  Consider such claims 
on a secondary basis, under 38 C.F.R. 
§ 3.310 (2005).  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



